Tort; Court of Claims; jurisdiction. — Plaintiff sues to recover damages for alleged malicious prosecution without *901probable cause by officials of the United States Internal Revenue Service. Defendant moved to dismiss the petition on the ground that the claim sounded in tort and that the Court of Claims lacked jurisdiction to adjudicate it. On December 14, 1961, the court, after considering defendant’s motion and the written memoranda of the parties, concluded that it lacked jurisdiction of the claim and granted defendant’s motion dismissing the petition.